DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  L11 of the claim recites “the absorptive mate” but should recite “the absorptive mat”.
Claim 17 is objected to because of the following informalities:  the last line of the claim recites “wherein the wicking height of the absorptive mat is least 50 mm in 2 minutes” but should recite “wherein the wicking height of the absorptive mat is at least 50 mm in 2 minutes”.
 Appropriate correction is required.
Claim Interpretation
Claims 9-10, 15, and 20 recite “wherein the microporous membrane is primarily flat including no primary ribs, wherein the primarily flat membrane includes:
mini-ribs on one or both sides of the primarily flat microporous membrane, the mini-ribs have a height of 0.1 mm, 0.3 mm, or a combination thereof;
an embossed texture on one side or both sides of the microporous membrane, where the embossed texture resembles 100 grit sand-paper; or
a combination thereof”.
The Examiner is interpreting a “primarily plat microporous membrane” to mean a microporous membrane that is flat aside from mini-ribs having a height of 0.1 mm, 0.3 mm, or a combination thereof and an embossed texture resembling 100 grit sand-paper, as evidenced by [0051] of the instant specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPub 2020/0035974, which has a foreign priority date of February 10, 2017) and further in view of Zucker (US PGPub 2003/0054236, cited on the IDS dated June 9, 2021).
Regarding Claims 1-2, 5, 7, 9-10, 15, and 19, Miller discloses in Fig. 2A an enhanced flooded battery comprising a battery separator (106, 108) configured for the enhanced flooded battery ([0023], [0027]), the battery separator (106, 108) comprising:
a microporous membrane (106) ([0057])
an absorptive mat (108) ([0057], [0074], wherein the mat 108 holds the electrolyte and therefore is an absorptive mat, as evidenced by [0049] of the instant specification),
wherein the absorptive mat (108) is configured to minimize acid stratification of the enhanced flooded battery ([0023]).
Miller further discloses wherein the microporous membrane (106) may be a primarily flat microporous membrane including no primary ribs ([0057]-[0058]), wherein the primarily flat microporous membrane (106) may include mini-ribs on one or both sizes of the primarily flat microporous membrane (106) ([0076]-[0077]).
Specifically, Miller discloses wherein the mini-ribs may have a height of 8 µm to 1 mm ([0079]), which encompasses the instantly claimed range of 0.1 mm, 0.3 mm, or a combination thereof.
It would have been obvious to one of ordinary skill in the art to form the microporous membrane of Miller to be a primarily flat microporous membrane including no primary ribs, wherein the primarily flat microporous membrane includes mini-ribs on one or both sizes of the primarily flat microporous membrane having a height in the encompassing portion of the range disclosed by Miller, wherein the skilled artisan would have reasonable expectation that such would successfully form the battery separator desired by Miller.
	Modified Miller further discloses wherein the absorptive mat (108) may include a combination of glass microfibers and polymeric microfibers (e.g. polypropylene, polyester, PET) ([0041], [0057]) and wherein the absorptive mat (108) has a thickness of approximately 100 µm to approximately 900 µm ([0040], [0057]), which falls within and therefore reads on the instantly claimed range of less than 1.0 mm.
	It would have been obvious to one of ordinary skill in the art to form the absorptive mat of modified Miller to include a combination of glass microfibers and polymeric microfibers, as disclosed by modified Miller, wherein the skilled artisan would have reasonable expectation that such would successfully form the absorptive mat desired by modified Miller.
However, modified Miller does not disclose wherein the absorptive mat includes at least 10% of microfibers having a diameter of less than 1 micrometer. 
Zucker teaches in Fig. 1 a battery separator (1) for a lead-acid battery comprising ([0013], [0021]) a microporous membrane (2) and an absorptive mat (3, 3’) ([0021]-[0022]).
Zucker further teaches wherein the absorptive mat (3, 3’) may include a combination of glass microfibers and polymeric microfibers ([0028]) and includes a blend of fibers of various diameters, usually extremely thin fibers with an average fiber diameter below 1 µm and coarse fibers with an average fiber diameter of approximately 3 µm in order to increase the internal surface, improve the tensile strength, and decrease the pore diameter while facilitating the battery filling by creating larger pores with faster acid pick-up ([0029]).
Specifically, Zucker teaches wherein the absorptive mat (3, 3’) includes 20 to 40% of microfibers having a diameter of less than 1 µm ([0030]), which falls within and therefore reads on the instantly claimed range of at least 10%.
It would have been obvious to one of ordinary skill in the art to form the absorptive mat of modified Miller to include a blend of glass microfibers and polymeric microfibers of various diameters, such that microfibers having a diameter of less than 1 µm fall within the range taught by Zucker, as taught by Zucker, in order to increase the internal surface, improve the tensile strength, and decrease the pore diameter while facilitating the battery filling by creating larger pores with faster acid pick-up.
In light of the above, one of ordinary skill in the art to recognize the absorptive mat (108 of Miller) of modified Miller to be substantially the same as that described in the instant specification ([0048]-[0051]) and thus necessarily and inherently include a 3-hour wicking height greater than 15 cm, absent persuasive evidence to the contrary. 
Regarding Claims 3-4 and 18, modified Miller discloses all of the limitations as set forth above. The Examiner notes that one of ordinary skill in the art would recognize the absorptive mat (108 of Miller) of modified Miller to be substantially the same as that described in the instant specification ([0048]-[0051]) and thus, absent persuasive evidence to the contrary, necessarily and inherently include:
 the 3-hour wicking height of the absorptive mat is greater than 25cm; or 
the 3-hour wicking height of the absorptive mat is greater than 35cm; 
wherein, the material wicking height of the absorptive mat is at least 50 mm in 2 minutes,
wherein the wicking height of the absorptive mat is at least 50 mm in 1 minute, wherein: 
when the absorptive mat has a Brunauer-Emmett-Teller ("BET") of 0.9 m2/gram, the absorptive mat has a material wicking height of: 
64mm at 1 minute; 
89mm at 2 minutes; 
125mm at 5 minutes; and 
257mm at 30 minutes; 
when the absorptive mat has a BET of 1.3 m2/gram, the absorptive mat has a material wicking height of: 
55mm at 1 minute; 
74mm at 2 minutes; 
112mm at 5 minutes; and 
236mm at 30 minutes; 
when the absorptive mat has a Brunauer-Emmett-Teller ("BET") of 0.9 m2/gram, the absorptive mat has a material wicking height of: 
10cm at 7 minutes; 
32cm in 2 hours; and 
39cm in 3 hours; 
or
 when the absorptive mat has a BET of 1.3 m2/gram, the absorptive mat has a material
10cm at 9 minutes;
 30cm in 2 hours; and 
37cm in 3 hours.
	Regarding Claim 6, modified Miller discloses all of the limitations as set forth above.
Modified Miller discloses wherein the absorptive mat (108) has a thickness of approximately 100 µm to approximately 900 µm, and more preferably approximately 200 µm to approximately 450 µm ([0040], [0057] of Miller), which falls within and therefore reads on less than 0.5 mm.
	Regarding Claim 8, modified Miller discloses all of the limitations as set forth above. Modified Miller discloses wherein the microfibers of the absorptive mat (108 of Miller) consist of the combination of the glass microfibers and the polymeric microfibers ([0041] of Miller, as rendered obvious above).
Regarding Claim 11, modified Miller discloses all of the limitations as set forth above. Modified Miller further discloses wherein the absorptive mat (108 of Miller) may be on both sides of the microporous membrane (106) ([0057] of Miller).
It would have been obvious to one of ordinary skill in the art to form the absorptive mat of modified Miller on both sides of the microporous membrane of modified Miller, as disclosed by modified Miller, wherein the skilled artisan would have reasonable expectation that such would successfully form the battery separator desired by modified Miller. 
Regarding Claim 14, modified Miller discloses all of the limitations as set forth above. The Examiner notes that one of ordinary skill in the art would recognize the absorptive mat (108 of Miller) of modified Miller to be substantially the same as that described in the instant specification ([0048]-[0051]) and thus, absent persuasive evidence to the contrary, is necessarily and inherently configured with an ability to swell when wetted and this increase a thickness.
Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPub 2020/0035974, which has a foreign priority date of February 10, 2017) in view of Zucker (US PGPub 2003/0054236, cited on the IDS dated June 9, 2021), as applied to Claims 1 and 15 above, and further in view of Guo et al. (US PGPub 2018/0159122).
Regarding Claims 11-12 and 16, modified Miller discloses all of the limitations as set forth above. Modified Miller further discloses wherein the absorptive mat (108 of Miller) may be on both sides of the microporous membrane (106) ([0057] of Miller).
It would have been obvious to one of ordinary skill in the art to form the absorptive mat of modified Miller on both sides of the microporous membrane of modified Miller, as disclosed by modified Miller, wherein the skilled artisan would have reasonable expectation that such would successfully form the battery separator desired by modified Miller. 
Modified Miller further discloses wherein the battery separator may further include a glass mat ([0062] of Miller).
However, modified Miller is not particular regarding the glass mat and consequently does not disclose wherein the glass mat is specifically a non-absorptive glass mat.
Guo teaches a lead-acid battery comprising a separator, wherein the separator includes a nonwoven fiber mat that is used to reinforce the separator and has an electrical resistance of less than about 100,000 ohms per square so as to enable electron flow on the surface or throughout ([0006]).
Specifically, Guo teaches wherein the glass mat may be Johns Manville B-10 ([0063]), wherein such is a non-absorptive glass mat as evidenced by [0053] of the instant specification.
It would have been obvious to one of ordinary skill in the art to utilize Johns Manville B-10 as the glass mat of modified Miller, as taught by Guo, wherein such is a non-adsorptive glass mat, in order to reinforce the separator of modified Miller while enabling electron flow on the surface or throughout, as the glass mat of modified Miller is not particularly limited and therefore the skilled artisan would have reasonable expectation that such would successfully function as the glass mat desired by modified Miller. 
Modified Miller further discloses wherein the components of the separator (106, 108 of Miller) may be laminated together ([0057] of Miller).
Moreover, modified Miller is not particular regarding the positioning of the non-absorptive glass mat and consequently does not disclose wherein the microporous membrane and the absorptive mat are separated by and laminated to the non-absorptive glass mat.
However, the Examiner notes that a finite number of configurations exist: wherein the microporous membrane (106 of Miller) and the absorptive mat (108 of Miller) are separated by the non-absorptive glass mat or wherein the non-absorptive glass mat is on the opposite side of the absorptive mat (108 of Miller) such that it does not separate the microporous membrane (106 of Miller) and the absorptive mat (108 of Miller).
It would have been obvious to one of ordinary skill in the art to position the non-absorptive glass mat such that the microporous membrane and the absorptive mat are separated by and laminated to the non-absorptive glass mat, as the positioning of the non-absorptive glass mat is not particularly limited and therefore exists a finite number of configurations, wherein the skilled artisan would have reasonable expectation that such would successfully reinforce the separator of modified Miller while enabling electron flow on the surface or throughout, thereby ensuring functionality of the separator, as desired by modified Miller. 
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPub 2020/0035974, which has a foreign priority date of February 10, 2017) in view of Zucker (US PGPub 2003/0054236, cited on the IDS dated June 9, 2021), as applied to Claims 1 and 15 above, and further in view of Fitter et al. (US PGPub 2004/0048114, cited on the IDS dated June 9, 2021).
Regarding Claims 13 and 17, modified Miller discloses all of the limitations as set forth above. Modified Miller discloses wherein the enhanced flooded battery is a flooded automotive lead-acid battery ([0023] of Miller) and further discloses wherein a flooded automotive lead-acid battery has free acid that is prone to acid stratification under start-stop operation ([0010] of Miller).
Thus, one of ordinary skill in the art would recognize the flooded automotive lead-acid battery of modified Miller to have free acid that is prone to acid stratification under start-stop operation ([0010], [0023] of Miller).
Modified Miller further discloses a desire for water loss in the flooded automotive lead-acid battery ([0023] of Miller).
However, modified Miller does not disclose wherein the flooded automotive lead-acid battery is not sealed, wherein the flooded automotive lead-acid battery is configured to allow water to be added post production. 
Fitter teaches a flooded lead-acid battery (1) having prolonged battery life due to reducing water loss (Abstract, [0065]).
Specifically, Fitter teaches wherein the flooded lead-acid battery (1) comprises an enclosure (3) comprising an access aperture (10) which receives a removeable plug (11), such that the flooded lead-acid battery is not sealed, wherein the flooded lead-acid battery (1) is configured to allow water to be added post-production ([0069]).
It would have been obvious to one of ordinary skill in the art to form an access aperture which receives a removeable plug on the flooded automotive lead-acid battery of modified Miller, such that the flooded automotive lead-acid battery is not sealed and is configured to allow water to be added post-production, as taught by Fitter, in order to reduce water loss, as desired by modified Miller, thereby prolonging the life of the flooded automotive lead-acid battery of modified Miller. 
Furthermore, the Examiner notes that one of ordinary skill in the art would recognize the absorptive mat (108 of Miller) of modified Miller to be substantially the same as that described in the instant specification ([0048]-[0051]) and thus the material wicking height of the absorptive mat, absent persuasive evidence to the contrary, necessarily and inherently is at least 50 mm in 2 minutes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PGPub 2020/0035974, which has a foreign priority date of February 10, 2017) in view of Zucker (US PGPub 2003/0054236, cited on the IDS dated June 9, 2021), as applied to Claims 1, 15, and 19 above, and further in view of Guo et al. (US PGPub 2018/0159122) and Fitter et al. (US PGPub 2004/0048114, cited on the IDS dated June 9, 2021).
Regarding Claim 20, modified Miller discloses all of the limitations as set forth above. Modified Miller further discloses wherein:
the microporous membrane (106 of Miller) may be a primarily flat microporous membrane including no primary ribs ([0057]-[0058] of Miller), wherein the primarily flat microporous membrane (106 of Miller) include:
mini-ribs on one or both sizes of the primarily flat microporous membrane (106 of Miller), the mini-ribs have a height of 0.1 mm, 0.3 mm, or a combination thereof ([0076]-[0077], [0079] of Miller, as rendered obvious above); and
the absorptive mat (108 of Miller) including microfibers having a diameter of less than 1
micrometer ([0028]-[0030] of Zucker, as rendered obvious above), the absorptive mat (108 of Miller) including 20 to 40% of said microfibers ([0028]-[0030] of Zucker, as rendered obvious above), which falls within and therefore reads on the instantly claimed range of at least 10%, the microfibers of the absorptive mat (108 of Miller) include a combination of glass microfibers and polymeric microfibers ([0041], [0057] of Miller, as rendered obvious above) and;
wherein the absorptive mat (108 of Miller) has a thickness of approximately 100 µm to approximately 900 µm ([0040], [0057] of Miller), which falls within and therefore reads on the instantly claimed range of less than 1.0 mm.
The Examiner notes that one of ordinary skill in the art would recognize the absorptive mat (108 of Miller) of modified Miller to be substantially the same as that described in the instant specification ([0048]-[0051]) and thus the material wicking height of the absorptive mat, absent persuasive evidence to the contrary, necessarily and inherently is at least 50 mm in 2 minutes.
Modified Miller further discloses wherein the battery separator may further include a glass mat ([0062] of Miller).
However, modified Miller is not particular regarding the glass mat and consequently does not disclose wherein the glass mat is specifically a non-absorptive glass mat.
Guo teaches a lead-acid battery comprising a separator, wherein the separator includes a nonwoven fiber mat that is used to reinforce the separator and has an electrical resistance of less than about 100,000 ohms per square so as to enable electron flow on the surface or throughout ([0006]).
Specifically, Guo teaches wherein the glass mat may be Johns Manville B-10 ([0063]), wherein such is a non-absorptive glass mat as evidenced by [0053] of the instant specification.
It would have been obvious to one of ordinary skill in the art to utilize Johns Manville B-10 as the glass mat of modified Miller, as taught by Guo, wherein such is a non-adsorptive glass mat, in order to reinforce the separator of modified Miller while enabling electron flow on the surface or throughout, as the glass mat of modified Miller is not particularly limited and therefore the skilled artisan would have reasonable expectation that such would successfully function as the glass mat desired by modified Miller. 
Modified Miller further discloses wherein the components of the separator (106, 108 of Miller) may be laminated together ([0057] of Miller).
Moreover, modified Miller is not particular regarding the positioning of the non-absorptive glass mat and consequently does not disclose wherein the microporous membrane and the absorptive mat are separated by and laminated to the non-absorptive glass mat.
However, the Examiner notes that a finite number of configurations exist: wherein the microporous membrane (106 of Miller) and the absorptive mat (108 of Miller) are separated by the non-absorptive glass mat or wherein the non-absorptive glass mat is on the opposite side of the absorptive mat (108 of Miller) such that it does not separate the microporous membrane (106 of Miller) and the absorptive mat (108 of Miller).
It would have been obvious to one of ordinary skill in the art to position the non-absorptive glass mat such that the microporous membrane and the absorptive mat are separated by and laminated to the non-absorptive glass mat, as the positioning of the non-absorptive glass mat is not particularly limited and therefore exists a finite number of configurations, wherein the skilled artisan would have reasonable expectation that such would successfully reinforce the separator of modified Miller while enabling electron flow on the surface or throughout, thereby ensuring functionality of the separator, as desired by modified Miller. 
Modified Miller further discloses wherein the absorptive mat (108 of Miller) may be on both sides of the microporous membrane (106) ([0057] of Miller).
It would have been obvious to one of ordinary skill in the art to form the absorptive mat of modified Miller on both sides of the microporous membrane of modified Miller, as disclosed by modified Miller, wherein the skilled artisan would have reasonable expectation that such would successfully form the battery separator desired by modified Miller. 
Modified Miller discloses wherein the enhanced flooded battery is a flooded automotive lead-acid battery ([0023] of Miller) and further discloses wherein a flooded automotive lead-acid battery has free acid that is prone to acid stratification under start-stop operation ([0010] of Miller).
Thus, one of ordinary skill in the art would recognize the flooded automotive lead-acid battery of modified Miller to have free acid that is prone to acid stratification under start-stop operation ([0010], [0023] of Miller).
Modified Miller further discloses a desire for water loss in the flooded automotive lead-acid battery ([0023] of Miller).
However, modified Miller does not disclose wherein the flooded automotive lead-acid battery is not sealed, wherein the flooded automotive lead-acid battery is configured to allow water to be added post production. 
Fitter teaches a flooded lead-acid battery (1) having prolonged battery life due to reducing water loss (Abstract, [0065]).
Specifically, Fitter teaches wherein the flooded lead-acid battery (1) comprises an enclosure (3) comprising an access aperture (10) which receives a removeable plug (11), such that the flooded lead-acid battery is not sealed, wherein the flooded lead-acid battery (1) is configured to allow water to be added post-production ([0069]).
It would have been obvious to one of ordinary skill in the art to form an access aperture which receives a removeable plug on the flooded automotive lead-acid battery of modified Miller, such that the flooded automotive lead-acid battery is not sealed and is configured to allow water to be added post-production, as taught by Fitter, in order to reduce water loss, as desired by modified Miller, thereby prolonging the life of the flooded automotive lead-acid battery of modified Miller. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        June 13, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
June 13, 2022